Chapman, J.
The declaration sets forth a deed, a copy oi which is annexed, containing a warranty against incumbrances, and alleges as a breach of the covenant the existence of cer*251tain rights of way over the land conveyed. A specification of incumbrances was ordered on motion of the defendants, and a further specification was asked for, and refused by the judge. This refusal is excepted to ; but no exception lies to the ruling, because it is a matter within his discretion. A demurrer was then filed to the declaration, alleging that it set forth no legal cause of action. But the breach of a covenant is a legal cause of action ; and as no defects of form are pointed out, the declaration is sufficient, because it sets forth a covenant and a breach.
At the trial the defendants objected that the action could not be maintained, because the deed conveyed to the plaintiff only four undivided fifth parts of the land. To sustain this objection, it would be necessary to hold that the way was no incumbrance to the plaintiff’s four undivided fifth parts of the land. The judge properly overruled it.
The defendants objected to a question which was put to a witness, “ how long he had known a way across the lot described.” If the question had related to the legal title, it would have been objectionable; but the answer relates merely to the fact of user, and shows that the question merely referred to that. The objection was properly overruled. A great number of exceptions are taken to the rulings of the judge as to the admission of evidence, some of which are quite frivolous; and all the rulings are so manifestly conformable to long settled principles of elementary law that they need not be discussed.
The evidence as to the cultivation of the land was properly left to the jury, in connection with the other facts proved in the case. So was the evidence as to the use of the road in winter, The jury were rightly instructed that there need not be a claim of right to the way in words, or an admission by the owner of the land in words that he knew of the adverse use and claim of right; but that twenty years of adverse user, continuously and uninterruptedly, with the knowledge and acquiescence of the owner of the land, in the absence of any evidence of permission or license, would be sufficient proof of the incumbrance Barnes v. Haynes, 13 Gray, 188. Exceptions overruled.